DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suction unit” in Claims 1, 2, 5-7, and 10-20, “cleaning apparatus” in Claims 16-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2017/0319034 (hereafter Kim et al.).

Regarding Claim 1, Kim et al. anticipates:
1. A cleaner stand (charging stand body 100) for a cleaner (cleaner 300) which is mountable to the cleaner stand (Figure 5), the cleaner comprising a suction unit (suction nozzle 340) and a cleaner body (cleaner body 310) removably locked (with locking part 120) to the suction unit is mounted, according to a direction in which the cleaner body is separated from the cleaner stand (Figure 6A and 6B), the cleaner stand comprising: 
a stand body (first body 110) to receive a part of the cleaner (Figure 6A); and 
a suction unit holder (base 210) on which the suction unit is mounted (Figure 5), 
wherein the cleaner stand is configured to allow only the cleaner body, which is separated from the suction unit, to be separated by holding the suction unit (as shown in Figure 5, it appears that the cleaner body 310 will be supported by the first body 110 if the suction nozzle 340 is disconnected), or allow the cleaner body, which is coupled to the suction unit, to be separated by releasing a hold (releasing locking part 120) on the suction unit (shown in Figures 6A and 6B).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahara et al. JP 6648648 (hereafter Iwahara et al.).

Regarding Claim 20, Iwahara et al. anticipates:
20. A cleaning apparatus (cleaner system 1) comprising:  
a cleaner (vacuum cleaner 2) comprising a cleaner body (main body 6), a suction unit (suction tool 4 and tube 5) removably locked to the cleaner body, and a release button (latch 17) configured to perform a separation operation between the cleaner body and the suction unit (separation between tube 5 and main body 6); and 
a cleaner stand (support device 3) to which the cleaner is mounted (Figure 2), 
wherein the cleaner stand comprises:  
a stand body (holder 22) in which the cleaner is placed; 
a suction unit holder (base 20 and support 21) positioned in the stand body (as shown in Figure 17, the tubular support 21 extends into a cavity in the holder 22) to hold the suction unit; and 
an unlocking protrusion (release section 41) configured to allow the cleaner body and the suction unit to be separable by operating the release button when the cleaner is mounted to the cleaner stand (Figures 22 and 24), 
wherein when the cleaner body is separated from the cleaner stand in a first direction (rotated forward, Figure 19), a pressure of the unlocking protrusion applied to the release button is released (Figure 22) and as the holding of the suction unit holder applied to the suction unit is released, the suction unit is coupled to the cleaner body so as to be separated together with the cleaner body (Figure 19), and 
when the cleaner body is separated from the cleaner stand in a second direction (upward, Figure 25) different from the first direction, a pressure of the unlocking protrusion applied to the release button is maintained (Figure 24) and as the holding of the suction unit holder applied to the suction unit is maintained, the suction unit is separated from the cleaner body and only the cleaner body is separated (Figure 25).  

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 16-19, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach switching of operating modes as claimed.  For the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically the references detail prior art vacuum devices with stands or mounting devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723